Name: Commission Regulation (EEC) No 2327/91 of 31 July 1991 abolishing the countervailing charge on fresh lemons originating in Uruguay
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/76 Official Journal of the European Communities 1 . 8 . 91 COMMISSION REGULATION (EEC) No 2327/91 of 31 July 1991 abolishing the countervailing charge on fresh lemons originating in Uruguay calculated in accordance with the provisions of Article 5 of that Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Uruguay can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2002/91 (3), as amended by Regulation (EEC) No 2255/91 (4), intro ­ duced a countervailing charge on fresh lemons orginating in Uruguay ; Whereas the present trend of prices for products origin ­ ating in Uruguay on the representative markets referred to in Commission Regulation (EEC) No 21 18/74 (*), as last amended by Regulation (EEC) No 381 1 /85 (6), recorded or HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2002/91 is hereby repealed. Article 2 This Regulation shall enter into force on 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 199, 11 . 5. 1990, p. 43. (3) OJ No L 184, 10. 7. 1991 , p. 11 . {*) OJ No L 204, 27. 7. 1991 , p. 48 . t5) OJ No L 220, 10. 8 . 1974, p. 20. ft Ol No L 368, 31 . 12. 1985, p. 1 .